Dear Mr. Rutherford:
This office is in receipt of your opinion request regarding the statutes of Louisiana dealing with Dual Employment.
As we appreciate it, your inquiry is: ". . . Can I be on Annual Leave from DPSC (with full pay) and working for the Grant Parish School System at the same time?"
In order to answer this question we have researched the provisions of Louisiana law relating to Dual Officeholding and Dual Employment, LSA-R.S. 42:61 et seq. The particular provision which governs our response is LSA-R.S. 42:63(E):
      E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
Although the Department of Public Safety and Grant Parish School System are separate political subdivision, as long as you are a full-time employee of the state you may not concurrently hold another full-time position as a teacher in Grant Parish. The fact that you are on annual leave does not change your status as a full-time state employee.
Therefore it is the conclusion of this office that you cannot concurrently be a full-time employee of the State of Louisiana and the Grant Parish School System.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ JENIFER SCHAYE ASSISTANT ATTORNEY GENERAL
JS:ams
Date Received:
Date Released:
JENIFER SCHAYE ASSISTANT ATTORNEY GENERAL